Citation Nr: 0023119	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder 
including as secondary to service-connected bilateral knees 
reconstruction.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service intermittently from 
April 1986 to June 1995.

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The RO, in pertinent 
part, denied entitlement to service connection for a 
lumbosacral disability.  

In November 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In April 1998 the RO affirmed the denial of entitlement to 
service connection for residuals of a low back injury.

In September 1998 the Board remanded the case to the RO for 
further development and adjudicative action.

As a result of the veteran's relocation, the jurisdiction of 
his claim for VA compensation benefits has been assumed by 
the RO in Houston, Texas.

In addition, the Board notes that the RO denied service 
connection for bilateral hearing loss and tinnitus by rating 
decision of August 1999.  The veteran was notified of that 
decision in August 1999.  The veteran did not submit a notice 
of disagreement with the RO's determination in this instance; 
therefore, these claims are not before the Board at this time 
for appellate review.

The veteran provided testimony at a video conference before 
the undersigned Member of the Board at the RO in March 2000, 
a transcript of which has been associated with the claims 
file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Recently added to the record were private records in support 
of the veteran's claim for service connection for a low back 
disorder as secondary to service connected bilateral knee 
reconstruction that have not been considered by the RO.  
These records are pertinent to the claim at issue.  They 
reflect that the veteran had intermittent treatment of his 
lower back and legs from December 1996 to January 1999.

This evidence was received without waiver of the veteran's 
right to have the evidence initially considered by the RO.  
The Board finds that further development is necessary in 
order to ensure full compliance with due process 
requirements.  Therefore, this case must be remanded in 
accordance with 38 C.F.R. §§ 19.9, 19.31, and 20.1304(c) 
(1999).

Accordingly, the case is remanded for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should undertake a review of 
the entire evidence now of record 
including the materials submitted in May 
2000.

3.  After undertaking any further 
development deemed appropriate in view of 
the above evidence recently associated 
with the claims file, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder including as secondary to 
service connected bilateral knee 
reconstruction.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


